DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-16 of the amended claim set received 4/09/2021 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9-12, and 15 as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 6,305,172) in view of Amann (US 3,849,022).
Regarding Claims 1 and 9, Kim discloses in Figs. 1 and 3, a gas turbine engine with a longitudinal axis (the rotational axis) comprising: 
a compressor section 10a that defines a compressor flow path (the air path); 
a combustion section that includes a scroll 31, a scroll baffle 32, and a combustor 13, the scroll defining an interior scroll flow path 38, the scroll baffle surrounding at least part of the scroll to define a scroll cooling passage 100 between the scroll baffle and the scroll; 
a turbine section 16 with a turbine rotor (blades and the shaft portion to which they’re attached; see annotation of Fig. 1 below) and a turbine rotor blade shroud (stator structure outside of the rotor);

    PNG
    media_image1.png
    346
    696
    media_image1.png
    Greyscale

a mid-frame plenum with a plenum inlet, a plenum outlet, and a plenum interior space (as shown in the annotation of Fig. 1 below; outlet also shown at 10c of Fig. 3), the mid-frame plenum fluid connecting the compressor flow path (air path through compressor section 10a) to the scroll cooling passage 100, the plenum interior space configured to collect air from the compressor flow path before passage to the scroll 

    PNG
    media_image2.png
    629
    815
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    629
    815
    media_image3.png
    Greyscale
 
the combustion section being coupled to the turbine section (see Fig. 1).
Kim further discloses that the air that is outlet from the scroll cooling passage 100 is in fluid communication with the turbine rotor blade shroud (see Figs. 1 and 3). See col. 3, lines 37-43 stating the guiding scrolls 34, 35 are extended toward the nozzle vane of a turbine and form a nozzle so that gas of high temperature/pressure can be injected. Kim does not explicitly disclose the turbine rotor blade shroud including a shroud cooling passage or the scroll cooling passage fluidly connected to the shroud cooling passage to direct flow from the scroll cooling passage along the shroud cooling passage to cool the turbine rotor blade shroud. 

It would have been obvious to have replaced the turbine section of Kim with the turbine section including the rotor blade shroud having a shroud cooling passage as taught by Amann in order to prevent undesirable mixing and turbulence in the gas combustion flow through the scroll outlet, enhance rotor blade durability, minimize rotor blade expansion, and maintain a reduced running clearance for the rotor blade tips (read col. 4, ll. 47-61).  It is an obvious result of the combination, given that Kim discloses the scroll cooling passage is in communication with the turbine rotor blade shroud and that has be replaced by a turbine rotor blade shroud including a shroud cooling passage, that the scroll cooling passage is fluidly connected to the shroud cooling passage to direct flow from the scroll cooling passage along the shroud cooling passage to cool the turbine rotor blade shroud.
It is noted that claims 9-16 are product by process claims whose limitations are satisfied by the providing the apparatus defined in corresponding claims 1-8.
Regarding Claims 2 and 10
Regarding Claims 3 and 11, Kim in view of Amann teaches the claimed invention as discussed above.  Amann teaches the incorporated turbine section of the combination which further includes, see Fig. 1, a rear member (row turbine blades 100) disposed between the rear plenum (the space interior to element 32 shown in Figs. 1 and 4) and a collector space 36, the rear member including at least one opening (space between two circumferentially adjacent blades 102) allowing flow from the rear plenum, through the rear member, and into the collector space 36 (see Fig. 1).
Regarding Claims 4 and 12, Kim in view of Amann teaches the claimed invention as discussed above.  Kim additionally discloses that the scroll cooling passage 100 is a convective cooling passage (air through passage 100 is in contact with scroll baffle 32 and scroll 31 providing convective cooling).
Regarding Claims 7 and 15, Kim in view of Amann teaches the claimed invention as discussed above.  Kim additionally discloses a plurality of inlet flow control vanes (see the vanes at 10c of Figs. 1 and 3) disposed proximate an inlet (Fig. 3, ‘100a’) of the scroll cooling passage 100, the plurality of inlet flow control vanes (see the vanes at 10c of Figs. 1 and 3) spaced apart and arranged in a circumferential direction about the longitudinal (rotational) axis (the vanes necessarily must be circumferentially spaced to allow the airflow therethrough indicated by the flow arrows through element 10c) proximate the inlet 100a of the scroll cooling passage 100, wherein the plurality of vanes (at 10c) direct flow into the inlet 100a of the scroll cooling passage (see Fig. 3).

Response to Arguments
Applicant's arguments filed 4/09/2021 have been fully considered but they are not persuasive.
The applicant argues, at page 8 of the response, a §103 rejection of independent claims 1 and 9 over Kim and Amann.  The argument is on the basis that Kim in view of Amann does not disclose the claimed mid-frame plenum of the amended claims because, basically, the plenum of Kim (as defined in the rejection of claim 1 above) includes the flow path of air through the second compressor 10b and one of ordinary skill would not consider the compressor flow path to be a part of the plenum because “air is compressed along this pathway instead of being collected in this area.”  However, one of ordinary skill would recognize that an air compressor flow path does indeed collect air.  For example, in an aircraft turbojet engine, the compressor simply does provide the function of collecting ambient air from outside the engine just as every air compressor collects upstream air to pass it downstream at an increased pressure.  Additionally, there are no claim limitations which exclude a mid-frame plenum that compresses air.  The noted specification paragraphs from the argument at page 9, paras. 0054-0055, which describe the mid-frame plenum in terms of static pressure recite that the midframe plenum may have these characteristics, i.e. they are not a necessarily characteristic of the mid-frame plenum, and there is no reason to believe the defined mid-frame plenum can provide the function of providing uniform static pressure at the scroll cooling passage inlet and flow path exit and also allowing the flow .

Allowable Subject Matter
Claims 5, 6, 8, 13, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or provide a reasonable combination to teach the following in combination with the intervening and independent claim limitations:
Regarding claims 5 and 13, “wherein the interior scroll flow path includes an inlet and an outlet; wherein the scroll includes a peripheral wall that is continuous from the inlet to the outlet and that is a barrier separating the scroll cooling passage from the interior scroll flow path; and wherein the scroll baffle is continuous from the inlet to the outlet.”
Regarding Claims 6 and 14, “wherein the scroll cooling passage has a generally toroidal shape with an inner diameter area and an outer diameter area, the scroll cooling passage directing flow in a toroidal direction about the scroll from the inner diameter area, toward the outer diameter area, and back toward the inner diameter area.”
Regarding Claims 8 and 16, “further comprising a plurality of outlet flow control apertures that are disposed proximate an outlet of the scroll cooling passage and that 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.D.F/	/GERALD L SUNG/                                                                                    Primary Examiner, Art Unit 3741                                                                                                                    Examiner, Art Unit 3741